            18-23391-shl        Doc 93-5         Filed 12/19/20 Entered 12/19/20 04:07:55 Exhibit E:
                                                 Proposed Order Pg 1 of 2
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                          Chapter 13
         Michael J. Kraus,
                                    Debtor.                            Case No. 18-23391-shl

-------------------------------------------------------X


                      ORDER GRANTING APPLICATION FOR ALLOWANCE OF
                   FINAL COMPENSATION AND REIMBURSEMENT OF EXPENSES


        Upon consideration of Application for Allowance of Final Compensation and Reimbursement of
Expenses (the “Application”) for professional services rendered and expenses incurred during the period
September 10, 2018 to November 30, 2020; and a hearing having been held before this Court to consider the
Application on January 20, 2021; and notice having been given pursuant to Federal Rules of Bankruptcy
Procedure 2002(a)(7) and (c)(2); and due consideration having been given to any responses thereto; and
sufficient cause having been shown therefor; it is hereby
        ORDERED that the Application is granted to the extent set forth in the attached ​Schedule “C.”

Dated: January , 2021
       White Plains, New York



                                                           _________________________________
                                                           Honorable Sean H. Lane
                                                           United states Bankruptcy Judge
              18-23391-shl                Doc 93-5     Filed 12/19/20 Entered 12/19/20 04:07:55                    Exhibit E:
                                                       Proposed Order Pg 2 of 2

      Case No. 18-23391-shl                CHAPTER 13 FEE APPLICATION
      SCHEDULE C

      CASE NAME: Michael J. Kraus
      [09/10/2018 THROUGH 11/30/2020]




   (1)       (2) ​Initial   (3) ​Amount (4) ​Amount ​of (5) ​Amount          (6)         (7)      (8) ​Amount of      (9) ​Amount of
 Applicant     Fee           of Initial     Initial Fee     of ​Initial   Additional Additional   Additional Fee       Additional
             Charged         Fee Paid        Filed as       Expenses        Fees     Expenses        Awarded           Expenses
                                           Administrative   Collected     Requested Requested                          Awarded
                                              Claim



Benjamin     $3,500.00           00.00     $3,500.00         $00.00       $7,000.00   $00.00        $7,000.00          $0.00
Adams
